Citation Nr: 1029931	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals a 
meniscal tear and  degenerative joint disease of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2006, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In November 2007, the Veteran withdrew his request for a Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

REMAND

On the last VA examination in April 2006, the Veteran complained 
of increased  symptomatology. 

Subsequently, private medical records in June 2006 show the 
Veteran was considered for a knee replacement.  It is not clear 
from the record whether or not the Veteran had a knee 
replacement.  VA records in February 2007 show that a knee brace 
was ordered.  

As the evidence suggests a material change in the disability, 
reexamination is needed under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf private 
medical records, pertaining to his left knee 
since June 2006. 

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected left knee disability.  

The examiner is asked to address the 
following:

a). Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior 
of the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination, or pain 
on movement, swelling or atrophy.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  The examiner 
should also address whether there is 
additional loss of motion associated 
with flare-ups or on repetitive use; 
and, 

b). Whether there is recurrent 
subluxation or lateral instability that 
is slight, moderate or severe. 

The claims folder should be made available to 
the examiner for review. 

3. After the above development is completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.








The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


